Citation Nr: 0720920	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-03 218	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for autoimmune 
hemolytic anemia, cold agglutinin, with headaches, aching and 
throbbing, including as secondary to service-connected type-
II diabetes mellitus due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to service-connected type-II diabetes 
mellitus and herbicide exposure.

3.  Entitlement to service connection for acne (claimed as 
chloracne), including as secondary to herbicide exposure.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for bilateral ear 
disease manifested by blockage and labyrinthitis.

7.  Entitlement to an initial rating higher than 20 percent 
for the type-II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
October 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for type II diabetes 
mellitus as a residual of exposure to herbicides (Agent 
Orange) and assigned a 20 percent initial rating, but denied 
service connection for hemolytic anemia (and other associated 
symptoms) and for peripheral neuropathy and acne (including 
chloracne).  There is no question as to whether the veteran 
perfected a timely appeal of those claims.  See 38 C.F.R. 
§ 20.200 (2006) (an appeal to the Board consist of a timely 
filed Notice of Disagreement (NOD) in writing and, after 
receipt of a Statement of the Case (SOC), a timely filed 
Substantive Appeal (e.g., VA Form 9 or equivalent statement).

Also in that May 2003 decision, the RO temporarily deferred 
consideration of three additional claims - for service 
connection for bilateral hearing loss, tinnitus, and ear 
disease involving blockage and labyrinthitis.  The RO 
subsequently issued another rating decision in July 2003 
denying all of those additional claims.  And in response, the 
veteran filed a timely NOD in January 2004 contesting the 
denial of those additional claims and thereby initiating an 
appeal concerning them.  The RO later sent him a SOC in May 
2006 discussing the reasons those additional claims were 
denied and citing the applicable statutes and regulations, 
etc.  And following that he submitted a letter in July 2006 
- within 60 days, indicating he was responding to the RO's 
correspondence dated May 15, 2006, which records show is the 
date of the cover letter for the SOC.  So his July 2006 
letter was directly in response to that, and in the letter he 
continued to express his dissatisfaction with the denial of 
those additional claims and disagreed he had not pursued them 
- contrary to a handwritten notation on the letter, 
apparently from someone at the RO, concluding his letter was 
insufficient to serve as a statement in lieu of a VA Form 9 
(i.e., Substantive Appeal), the final step in perfecting his 
appeal to the Board on these additional issues.  See again 
38 C.F.R. § 20.200 (2006).

As justification for not accepting his July 2006 letter in 
lieu of a VA Form 9, the RO official concluded there was no 
indication of the veteran's intent to file the letter as a VA 
Form 9 and no citation of misapplication of principles, 
regulations, etc., by VA.  The Board, however, disagrees and 
will accept that letter in lieu of a VA Form 9 to give the 
Board jurisdiction over these additional issues.

A Substantive Appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2006).  So just as a liberal standard is 
applied in determining whether a communication constitutes a 
valid NOD, the same holds true for determining whether a 
formal appeal has been perfected - especially since VA's 
adjudication process as a whole is repeatedly touted as 
veteran friendly, pro claimant, and nonadversarial.  
The communication in question must at least refer to the SOC 
in question and be in terms that can be reasonably construed 
as expressing a desire for appellate review.  The language 
and tone of the veteran's July 2006 letter clearly meets this 
standard.  See Stokes v. Derwinski, 1 Vet. App. 201, 203 
(1991); see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).

First, as mentioned, the veteran's July 2006 letter 
specifically referenced the RO's May 2006 cover letter which 
transmitted the SOC.  Second, he specifically asserted that 
his service medical records (SMRs) documented treatment for 
an ear infection, and that there were other instances which 
were not documented, and that he had also received treatment 
from VA for ear infections.  These are fairly specific 
assertions that directly dispute the SOC.  The Board will not 
hold the absence of precise technical terms against him, as 
again the VA system is pro-claimant and - at this stage of 
the process, also non-adversarial.  See Durr v. Nicholson, 
400 F.3d 1375, 1380 (Fed. Cir. 2005) (pro se pleadings are to 
be liberally construed).  Thus, the Board finds that his July 
2006 letter was sufficient to perfect his appeal, and these 
additional claims will be addressed.  See 38 C.F.R. 
§§ 20.200, 20.201 (2006).  Although he did not specifically 
address his hearing loss in that July 2006 letter, 
it nonetheless came under the umbrella of his overall 
assertions as they more generally pertained to his ear 
impairment.

The veteran more recently submitted additional evidence to 
the Board in March 2007, and he did not waive his right to 
have it initially considered by the RO.  38 C.F.R. §§ 20.800, 
20.1304(c)(4) (2006); see also Disabled American Veterans, et 
al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Board received this additional evidence after 
expiration of the 90-day grace period allotted for its 
submission once the appeal was certified to the Board.  
See 38 C.F.R. § 20.1304(a).  And the Board cannot accept 
additional evidence after this 90-day grace period unless 
good cause is shown in a written motion to account for the 
delay in the submission of this evidence.  38 C.F.R. § 
20.1304(b).

A May 2007 Board letter informed the veteran and his 
representative of this, provided examples of what constituted 
good cause, and invited them to submit a motion as to why 
there is good cause for accepting and considering this 
additional evidence.  The letter also informed them of the 
veteran's right to have this evidence initially considered by 
the RO if the Board granted their good-cause motion.  
In their May and June 2007 response, they indicated they were 
waiving their right to have this additional evidence 
initially considered by the RO, but more importantly they did 
not explain why there is good cause for accepting this 
additional evidence into the record for immediate 
consideration.  The Additional Evidence Response Form 
indicated a copy of the motion should be attached to the form 
- with this explanation, but this was not done.  
So, unfortunately, the Board cannot consider this additional 
evidence; instead, it will be referred to the RO upon 
completion of the Board's appellate review.

The Board is remanding the claims for service connection for 
chloracne/acne and for bilateral ear disease (manifested by 
blockage and labyrinthitis) to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  The Board, however, will go 
ahead and decide the remaining claims.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show autoimmune 
hemolytic anemia/cold agglutinin was caused or made 
chronically worse by the veteran's active military service - 
including as a result of a service-connected disability.

3.  The competent medical evidence of record does not show 
the veteran has peripheral neuropathy.

4.  Although service connected, doctors have since determined 
the veteran does not have diabetes mellitus; in any event, 
even were the Board to presume for the sake of argument that 
he does, there is no medical evidence indicating he requires 
insulin, restricted diet, or regulation of activities for 
treatment of this condition.

5.  There were objective clinical indications during service 
of hearing loss in the veteran's right ear (however, not in 
his left ear).  But, even so, according to the results of a 
June 2003 VA audiology evaluation, he does not now have 
hearing loss in either ear according to VA standards.

6.  The report of that same VA audiology evaluation, in June 
2003, suggest it is just as likely as not the veteran's 
tinnitus was caused by the noise exposure he experienced 
coincident with his military service.


CONCLUSIONS OF LAW

1.  Autoimmune hemolytic anemia/cold agglutinin was not 
incurred in or aggravated by active service.  Neither is it 
proximately due to, the result of, or aggravated by, service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310. 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active service, nor is it proximately due to, the result 
of, or aggravated by, by the service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The requirements are not met for an initial rating higher 
than 20 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2006).

4.  The veteran does not have bilateral hearing loss as a 
result of a disease or an injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a), 3.385 (2006).

5.  Resolving all reasonable doubt in his favor, the 
veteran's bilateral tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 536 (2006); and Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when, as here, a claim has been proven, the 
purpose of section 5103(a) notice has been satisfied and 
notice under its provision is no longer applicable.

In an even more recent precedent decision, however, Dunlop v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007), the 
Court limited this holding in Dingess to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA. 
 When, as here, this did not occur until after the VCAA's 
enactment, the veteran is entitled to pre-decisional notice 
on all elements of his underlying claim - including in this 
particular instance as it relates to the downstream 
disability rating and effective date elements.  Moreover, in 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), 
the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the claimant.  Id., 
slip opn at 13.
In this case, a September 2002 RO letter provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his initial, underlying herbicide-
related claims for service connection, as well as what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of or submit any further evidence 
that was relevant to his claims.  A February 2003 RO letter 
provided that information as it concerned his service-
connection claim for bilateral hearing loss.

A March 2006 Dingess/Hartman letter, and the June 2006 
letter, informed him how downstream disability ratings and 
effective dates are assigned and the type evidence impacting 
those determinations.  Moreover, the August 2006 SSOC 
reflects the RO's readjudication of the claims after 
providing that notice.  Thus, all notice requirements were 
met.  38 U.S.C.A. § 5103(a), 5104, 7105; see Prickett, 20 
Vet. App. at 376; Dingess/Hartman, 19 Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, the veteran's VA outpatient treatment 
records from the facilities identified by him, the records of 
his private care providers identified by him, and various 
literature provided by him.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to him.  Thus, any such error is harmless and does not 
prohibit consideration of his appeal on the merits at this 
juncture.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Claims

Applicable Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The Board has reviewed and considered all of the relevant 
evidence in the veteran's claims file.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
Board discuss in exhaustive detail each and every piece of 
evidence submitted by the veteran or obtained on his behalf.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the file shows, or fails to show, with respect to 
the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

Bilateral Hearing Loss and Tinnitus

In a January 2003 statement in support of these claims (on VA 
Form 21-4138), the veteran told the RO that he had sustained 
acoustic trauma in Vietnam from artillery fire, and in 
Germany when performing maintenance on an unmuffled armored 
personnel engine without ear protection.  He also stated that 
he first sought treatment after service for ear-related 
complaints in the late 1980s - keeping in mind his service 
in the military ended in October 1976.

In addition to the legal requirements set forth above, 
certain chronic conditions, per se, including organic 
diseases of the central nervous system (for example, 
sensorineural hearing loss) will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

The audiology examination during the veteran's physical 
examination for enlistment into the military shows he had 
normal hearing when he began serving on active duty.  His 
service medical records contain an undated audiogram when he 
was assigned to the 54th Infantry; other documents in the 
claims file indicate this would have been after May 1972 and 
after his Vietnam tour.  This audiogram shows his pure tone 
thresholds were:  left ear:  500 Hz, 15 db; 1000 Hz, 10 db; 
2000 Hz, 10 db; 4000 Hz, 15 db, and right ear:  500 Hz, 30 
db; 1000 Hz, 30 db; 2000 Hz, 20 db; 4000 Hz, 40 db.  So there 
was evidence of hearing loss in his right ear during service, 
albeit not in his left ear.

Blocks 70 and 71 of the July 1976 Report Of Medical 
Examination For Separation from service, which would have 
documented the results of either a whispered or spoken voice 
or audiology test, are blank.  Block 75, however, reflects 
that the examiner noted that the audiograms should be 
repeated.  The July 1976 audiogram, which is dated after the 
examination report, indicates the examiner did not write 
the values of the audio thresholds on the chart.  Regardless, 
the graph lines roughly parallel the undated audiogram for 
both ears, except that it appears to show an increase in the 
audio thresholds for his right ear (which, again, also had 
earlier shown hearing loss).

Although there are objective clinical indications the veteran 
had hearing loss in his right ear while in the military (but 
not in his left ear), there still must be medical evidence 
confirming he currently has hearing loss (either in his right 
ear or both) to warrant granting service connection.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  This simply has not been shown in 
this instance.



For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels (dB) or greater; 
or when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385.

During his June 2003 VA audiology evaluation, the veteran 
told the examiner that, while in the military, he was exposed 
to noise from small arms fire, artillery fire, armored 
vehicles, and aircraft, and that he did not wear hearing 
protection devices.  He dated the onset of his hearing loss 
back to 1971, when he was stationed at a military firebase.  
He said that, since service, he had worked in a Naval 
shipyard for three months and driving trucks, but used 
hearing protection.  He also reported intermittent noise 
exposure to hunting, chain saws, and other power tools, 
but as well with benefit of hearing protection.  He described 
his most difficult hearing problems as noticing certain 
sounds when walking in the woods or when driving.  His 
puretone thresholds were as follows:  right ear: 500 Hz, 10 
dB; 1000 Hz, 10 dB; 2000 Hz, 5 dB; 3000 Hz, 20 dB; and 4000 
Hz, 15 dB; Average, 12.5 dB.  left ear:  500 Hz, 10 dB; 1000 
Hz, 10 dB; 2000 Hz, 5 dB; 3000 Hz, 10 dB; and 4000 Hz, 20 dB; 
Average, 12.5 dB.  He had 100 percent speech recognition 
ability in each ear, and otoscopy was clear in each ear.  The 
examiner indicated the veteran had "normal hearing in both 
ears according to current VA criteria."

As the VA examiner indicated, the veteran does not have 
bilateral hearing loss.  In fact, to the contrary, his 
hearing is well within "normal" limits.  So he clearly does 
not have a hearing loss disability by VA standards, i.e., he 
does not satisfy the threshold minimum requirements of 
§ 3.385.  He must understand that the VA criteria on hearing 
loss are applied in a rather mechanical (ministerial) manner, 
and the Board has no discretion in the way they are applied.  
Cf. Lendenman v. Principi, 3 Vet. App. 345 (1992).

Perhaps the most fundamental requirement in establishing 
entitlement to service connection is that there be proof the 
veteran has the condition claimed.  See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) (Service connection presupposes a 
current diagnosis of the claimed disability).  Here, though, 
the veteran has not met this initial burden of proof, and in 
the absence of proof of present disability there can be no 
valid claim.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Consequently, 
his claim must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The same result, however, does not hold true for the 
veteran's claim for tinnitus.  He says his tinnitus is 
bilateral (meaning affecting both ears) and constant, and 
that the ringing in his ears started when he was exposed to 
artillery fire in Vietnam, as well as the engine noise 
incident in Germany.  The June 2003 VA audiology examiner 
diagnosed bilateral tinnitus (albeit based on the veteran's 
reported constant tinnitus in both ears - since tinnitus, 
i.e., ringing in the ears, is by its very nature an 
inherently subjective symptom).  Of equal or even greater 
significance, however, when responding to the question of 
whether the tinnitus is due to the same etiology as the 
hearing loss, this VA audiologist indicated that, while the 
tinnitus is not associated with the hearing loss (apparently 
because the veteran did not have a hearing loss disability as 
defined by VA criteria, i.e., according to § 3.385), 
the "etiology [of the tinnitus is] undetermined but cannot 
rule out contribution of noise exposure."

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of granting service connection and against 
it is roughly in balance, i.e., in relative equipoise.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); see also Almany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The determination as to 
whether the requirements for service connection are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied.  If the evidence supports the claim 
or is in equal balance, the claim is allowed.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 
1365-66 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Here, although the VA examiner's opinion is somewhat vague, 
in that he did not distinguish between the noise exposure 
during service, as opposed to during the many years since in 
the veteran's civilian life, the fact remains that he was 
unable to eliminate noise exposure as the cause of the 
veteran's tinnitus.  He definitely left open the possibility 
that noise exposure (during the veteran's military service) 
precipitated this condition in this particular instance.  So 
it is just as likely as not the veteran's tinnitus is the 
result of the acoustic trauma he sustained in service, 
as opposed to during the years since his discharge.  And, as 
mentioned, in these situations he is given the benefit of the 
doubt and his claim granted.  38 C.F.R. § 3.102; Alemany, 9 
Vet. App at 519.

Autoimmune Hemolytic Anemia and Associated Symptoms

In his initial claim, the veteran asserted that his anemia 
was due to his then recently diagnosed diabetes mellitus.  In 
a February 2003 statement in support of his claim (on VA Form 
21-4138), however, he asserted that he had recently learned 
that his hemolytic anemia was Agent Orange related.  In 
another VA Form 21-4138, received in October 2002, he 
asserted that he first experienced extreme throbbing in his 
extremities while serving in Germany.  He said, at first, he 
thought it was frostbite, and that afterwards he experienced 
frequent  tingling and numbness, as well as cramping.

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish the veteran was 
not exposed to any such agent during that service.  The last 
date on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in Vietnam during the Vietnam era.  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.307(a)(6)(iii), and the "Veterans 
Education and Benefits Expansion Act of 2001," Pub L. No. 
107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii), are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d), are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57, 586-
57, 589 (1996); Notice, 64 Fed. Reg. 59, 232- 243 (Nov. 2, 
1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see, 
too, Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, 
the presumption is not the sole method by which an applicant 
may show causation and, thereby, establish his entitlement to 
service connection.

The May 2003 rating decision at issue states the veteran's 
military personnel record (DD Form 214) shows he served in 
Vietnam from September 1971 to April 1972.  The Board, 
however, finds no DD Form 214 in the claims file, but does 
note references in his service medical records that he served 
in Vietnam.  So as a result of that service, he is presumed 
to have been exposed to herbicides, including the dioxin in 
Agent Orange.

Records of Dr. Parker, one of the veteran's private 
physicians, reflect that in May 2002 the veteran presented 
with complaints of extreme fatigue.  He told Dr. Parker that 
he thought he had developed pneumonia a week earlier, and 
that it was associated with a cough, fevers as high as 102 
degrees, headaches, and lots of cold sweats and chills.  He 
denied any significant prior medical history.  
After determining the veteran was profoundly anemic, Dr. 
Parker had him admitted.  Dr. Parker was aided in the 
veteran's care by Dr. Johnson.

Dr. Johnson's discharge summary indicates the discharge 
diagnosis was a chronic hemolytic process, and that the 
veteran had compensated fairly well over the years and 
perhaps had experienced flare-ups during viral illnesses.  
Dr. Johnson also observed that the veteran's illness might 
alternatively be cold agglutinin hemolytic anemia brought on 
by a mycoplasma pneumonia, as he once had an infection that 
may have been of that type.  Further, cold agglutinin was 
demonstrated by a "positive Coombs for the poly, the IGG and 
the C3.  Dr. Johnson started treatment with two units of cell 
transfusion and Prednisone 80 mg daily.  The records of 
Dr. Johnson's follow-up treatment, specifically an October 
2002 note, show he was treating the veteran for autoimmune 
hemolytic anemia.

Going back to his military service, the veteran's February 
1971 Report Of Medical History For Enlistment reflects that 
he noted a history of pneumonia in 1970 and an asthma attack 
two months prior to that enlistment examination.  The Report 
of Medical Examination For Enlistment contains a handwritten 
notation by the examiner to the effect that the veteran was 
to bring in a statement from his doctor that he never had 
asthma but only nasal allergies.  The Report also reflects 
that the block for Not Qualified for service was checked, but 
then X'd out, and that the veteran ultimately was deemed fit 
for military service.  His service medical records contain a 
March 1971 entry showing he presented with a temperature of 
99 degrees, and that he complained of an allergy to feathers, 
that he did not get his shots, and that his face was breaking 
out.  The examiner observed the veteran was being treated 
with, or was prescribed, Tetracycline for acne.  There were 
no further entries.  The Report Of Medical Examination For 
Separation contains no notation concerning any immune system 
disorder, and the veteran's vascular system was assessed as 
normal.  The examiner specifically noted that review of the 
veteran's medical records had revealed no significant 
internal history, and that he was deemed physically fit for 
separation from the military.

As mentioned, the veteran's service medical records contain 
no entries that patently show they were made in Vietnam.  If 
he received any medical treatment in Vietnam, it is not of 
record, as his service medical records contain no entries for 
the period from September 1971 to April 1972, when he 
reportedly was there.  In any event, an Abstract of Health 
Record does contain a September 1971 entry made at a 
Battalion Aid Station, which may well have been in Vietnam, 
and a July 1972 entry notes he reported experiencing fatigue 
while in Vietnam.  So this is further evidence of his service 
there.

Still, the veteran's military medical records provide no 
basis for finding that his autoimmune hemolytic anemia is 
related to his service in Vietnam, especially as it was 
initially diagnosed decades after his service there ended.  
Furthermore, since not initially manifested within one year 
after service, it is not entitled to presumptive service 
connection under the special provisions of 38 C.F.R. 
§§ 3.307, 3.309(a) for primary anemia.  And as concerns 
possible entitlement to service connection due specifically 
to herbicide exposure, the Board must also deny the claim on 
that alternative basis.

The RO arranged for the veteran to have a VA examination in 
2006.  The report of his June 2006 examination indicates 
that, based on the results of the clinical and diagnostic 
tests ordered, the diagnosis was autoimmune hemolytic anemia.  
The RO requested clarification and an opinion as to the 
likely cause of this condition.  And in an August 2006 
addendum, the examiner pointed out that, by definition, 
the veteran's autoimmune hemolytic anemia is an immune system 
disorder.

In addition to the fact that autoimmune hemolytic anemia is 
not among the diseases the Secretary of VA has determined is 
associated with herbicide exposure, see 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e), the Secretary has specifically 
determined that immune system disorders are not associated 
with herbicide exposure and, as such, are not subject to 
service connection on a presumptive basis.  See 68 Fed. Reg. 
14,567 (March 26, 2003).  Furthermore, there is no evidence 
to support service connection due to herbicide exposure on a 
direct basis, as none of the medical evidence of record 
contains any notation, opinion, or comment that the hemolytic 
anemia is in any way related to the veteran's active military 
service.  Dr. Johnson's reference to Agent Orange exposure 
was limited to its association with diabetes mellitus - 
which, as indicated, VA readily acknowledges, as evidenced by 
the fact this condition is already presumptively service 
connected based on exposure to Agent Orange in Vietnam and 
rated as 20-percent disabling (one of the other issues on 
appeal).

The Board sees the veteran's several written submissions in 
the claims file to the effect that his initial physician, Dr. 
Glick, now deceased, told him that his conditions were 
related to Agent Orange exposure.  Indeed, he asserts that it 
was Dr. Glick who first informed him of Agent Orange.  
However, a veteran's account of what a physician purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence to support a claim for 
service connection.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).

Service connection is also permissible for disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310.  And this includes situations 
where a service-connected condition has chronically 
(meaning permanently) aggravated another condition that is 
not service connected, but in this latter instance 
compensation is limited to the extent of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).



In order to establish entitlement to service connection on 
this alternative secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a link 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

During his treatment for the hemolytic anemia, the veteran 
was also diagnosed with diabetes mellitus in 2002.  And as 
alluded to, after submitting his claim, the May 2003 rating 
decision at issue granted service connection on a presumptive 
basis for the diabetes due to his service in Vietnam - and, 
more specifically, as a result of his presumed exposure to 
Agent Orange while there.  His initial asserted basis for 
service connection for his hemolytic anemia was as secondary 
to his diabetes.  The only evidence in the claims file 
tending to support this basis of the claim is a report from 
Dr. Johnson, but records show that even he has since changed 
his mind about the cause of the anemia - no longer believing 
it to be attributable to diabetes.

In a December 2003 report, Dr. Johnson indicated the veteran 
was diagnosed with Coombs-positive hemolytic anemia in May 
2002.  Dr. Johnson said the veteran also had diabetes 
mellitus, and that he had treated him until he transferred 
his care to VA.  Dr. Johnson further noted that the veteran 
informed him that he had "extensive exposure" to Agent 
Orange while in Vietnam, and that such exposure was 
associated with the development of diabetes mellitus.  Dr. 
Johnson then observed that, while the veteran's "anemia was 
multifactorial, his reticulocyte index had shown evidence of 
mild impairment, considering his diagnosis of hemolytic 
anemia."  He then observed that he believed the veteran had 
a component of anemia of chronic disease, likely related to 
his underlying diabetes.

The June 2006 VA examination report reflects that, based on 
the results of the clinical and diagnostic tests ordered, the 
examiner observed that the veteran's diabetes had resolved.  
The RO requested clarification and a further opinion.  And in 
the August 2006 addendum, the examiner indicated the 
veteran's autoimmune hemolytic anemia was not secondary to 
diabetes mellitus, as he never had diabetes mellitus.  In 
explaining the medical basis for this conclusion, he observed 
the veteran's blood sugars were temporarily elevated due to 
the steroids he was given as treatment for his hemolytic 
anemia.  And since his sugars were elevated due to the 
Prednisone, he was taken off the steroids, and his sugars 
went back to normal.  So the examiner reiterated "[the 
veteran] is not a diabetic."

In further expounding on the basis of his opinion, this 
examiner noted that the laboratory tests showed the veteran's 
A1C was 4.6 percent, which was far below any approximation to 
even borderline diabetes.  The examiner noted that the basis 
for his opinion were the notes of the veteran's VA care 
provider and Dr. Johnson's notes.  The examiner also 
indicated he discussed the veteran's case with Dr. Johnson, 
and that Dr. Johnson concurred that the veteran's diagnosis 
was transient hyperglycemia secondary to Prednisone - now 
resolved off Prednisone.  The examiner said he also discussed 
this case with a local endocrinologist, who also concurred 
that the veteran had diabetic symptoms caused by Prednisone, 
but that the A1C of 4.6 - 4.8 over the past year, rendered 
it extremely unlikely he was a diabetic.

The Board must assess the credibility and probative value of 
evidence and, provided it offers an adequate statement of 
reasons or bases, may favor one medical opinion over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement. See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).

The Board finds no basis to reject the VA examiner's 
unfavorable opinion.  But more importantly, the Board finds 
no real conflict between the VA examiner's opinion and Dr. 
Johnson's.  As the VA examiner pointed out, Dr. Johnson's 
records show the veteran's blood sugars increased after he 
started taking the Prednisone.  And while Dr. Johnson noted 
in July 2002 that the veteran probably had some glucose 
intolerance before he started taking Prednisone, his records 
reflect his efforts to reduce the Prednisone dosage to the 
absolute minimum required to maintain the veteran's 
hematocrit count at an acceptable level and yet not elevate 
his blood sugar.  Moreover, his December 2003 letter 
notwithstanding, none of Dr. Johnson's records reflect any 
concern, suspicion, or hypothesis that the veteran's 
hemolytic anemia was secondary to the then diagnosed 
diabetes.  Indeed, to the contrary, the VA examiner says that 
even Dr. Johnson now agrees that the veteran was never really 
diabetic - only, instead, experienced a temporary (as 
opposed to permanent) increase in his blood-sugar level as a 
result of the steroid medication he was taking, which, when 
discontinued in favor of other medication, resulted in his 
blood-sugar levels returning to well within normal limits, 
indeed, well below even what is considered borderline 
diabetic.  Thus, the Board finds the preponderance of the 
evidence is against the claim on either a direct, 
presumptive, or secondary basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310.  And, as mentioned, when the preponderance of 
the evidence is unfavorable, there is no reasonable doubt to 
resolve in the veteran's favor.  38 C.F.R. § 3.102; Alemany, 
9 Vet. App. at 519.

Peripheral Neuropathy

The legal requirements for service connection on a direct and 
secondary basis discussed above are incorporated here by 
reference.  Further, certain chronic conditions, per se, 
including organic diseases of the central nervous system, 
will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  And, as set forth above, the criteria for 
presumptive service connection for neuropathy due to 
herbicide exposure only apply to acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy appearing within weeks or months of exposure to an 
herbicide agent and resolving within two years of the date of 
onset).  38 C.F.R. § 3.309(e), Note 2.

The veteran's service medical records are unremarkable for 
any complaints, findings, or treatment for peripheral 
neuropathy or neuropathy-like symptoms.  A May 1971 entry, 
prior to his tour in Vietnam, shows he was experiencing 
traumatic neuritis of the left ulnar nerve since hitting his 
left elbow against something two weeks earlier.  His 
treatment involved having his left arm in a sling for two 
weeks, and the records are negative for any subsequent 
recurrence.  The July 1976 Report Of Examination For 
Separation from the military reflects that the veteran's 
neurologic system was assessed as normal.

At the March 2003 VA Agent Orange Registry Protocol, the 
veteran told the examiner that his symptoms had started in 
the 1970s, and that they were primarily in his hands and 
feet.  He said his feet felt cold, numb, had a tingling 
sensation, and became painful as they became colder.  
Objective physical examination revealed his cranial motor 
nerves were grossly intact.  Biceps reflexes were 2+, 
and knee and ankle jerks were 1+.  Finger-to-nose testing was 
normal bilaterally, and Romberg testing was within normal 
limits.  Vibratory sensation was present.  An 
electromyography (EMG) done in conjunction with the 
examination was within normal limits.  The examiner's 
diagnoses included peripheral neuropathy by history, not 
confirmed by EMG.

At the December 2002 VA diabetes examination, evaluation of 
the veteran's feet revealed malformation of the toenails, but 
no numbness.  His peripheral pulses were normal, and hair 
distribution and temperature were normal.  The examiner 
observed tan diffuse macular eruption over the feet and legs 
that were very unusual.  He noted that it was very unusual, 
it resembled some type of fungus, but that it was not clearly 
related to the then diagnosed diabetes.  No peripheral 
neuropathy was diagnosed at that examination.

At the 2006 VA examination, the veteran told the examiner 
that he had experienced his symptoms for 30 years.  He 
described tingling and numbness in his hands, fingers, feet, 
and toes, as well as pain that came and went.  Writing or 
sitting for more than five minutes and exposure to 
temperatures less than 50 degrees Fahrenheit triggered his 
symptoms.  His neurological and peripheral nerve examination 
was unremarkable, within normal limits.  The examiner did not 
diagnose peripheral neuropathy because he said there was no 
pathology to render this diagnosis, including as secondary to 
diabetes (i.e., as a complication of it).  And he noted the 
veteran had informed him of the normal EMG.



As indicated, the veteran's service medical records are 
unremarkable for any subsequent pathology involving his left 
ulnar nerve.  That is to say, the injury to that nerve during 
service was acute and transitory - as it resolved without 
causing chronic residual disability.  Moreover, that trauma 
concerned only one upper extremity, and the veteran's 
neurologic system was assessed as normal when separating from 
the military.  There also is no medical evidence of 
complaints or treatment for peripheral neuropathy within one 
year of his discharge from service.  Thus, the preponderance 
of the evidence is against this claim on either a direct or 
presumptive basis for a chronic disease.  38 C.F.R. §§ 3.303, 
3.307, 3.309(a).

The preponderance of the evidence is also against the 
veteran's claim as due to herbicide exposure.  He was not 
specific as to when he first experienced his symptoms.  So 
the evidence is unclear that he had the onset of his symptoms 
within weeks or months of his last exposure, which is 
presumed to have been the day he departed Vietnam in April 
1972.  But even granting him the benefit of the doubt on that 
issue, the evidence shows he still does not meet the 
requirements for presumptive service connection on this 
alternative basis.  First, clinical examination and 
diagnostic testing has revealed he does not have peripheral 
neuropathy.  And, as mentioned, this is perhaps the most 
fundamental requirement for establishing his entitlement to 
service connection - proof that he has this condition, 
usually in the way of a medical diagnosis.  See again Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability.  38 U.S.C. § 1110 (formerly § 310)).  In the 
absence of proof of present disability there can be no valid 
claim.").  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Even if one argues the condition resolved as required by the 
regulatory criteria, that it is contrary to the veteran's 
reported history of his condition, as he has asserted that he 
has continuously experienced it for 30 years.  That being the 
case, the Secretary has specifically determined that chronic 
persistent neuropathy is not associated with herbicide 
exposure.  See 68 Fed. Reg. 14,567 (March 26, 2003).

The Board has already noted the veteran's statements as to 
what Dr. Glick may have told him are not competent evidence.  
As concerns all of the veteran's claims, the Board notes the 
general medical literature, to include a copy of a 1990 
Report Prepared For The Secretary on Agent Orange.  Treatise 
evidence must discuss generic relationships with a degree of 
certainty such that under the facts of this particular case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  See 
also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) 
(citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 
2000)).  There is no medical evidence in the claims file that 
specifically relates the submitted literature to the veteran, 
in particular.  In fact, the medical evidence - as already 
discussed, expressly excludes him from the covered class.  
And his unsubstantiated lay assertions that they apply to 
him, of course, are not competent.

Lay persons may relate symptoms they observed, but they may 
not render an opinion on matters requiring medical knowledge, 
such as the underlying condition which is causing the 
symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet .App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There 
is no evidence that the veteran has any medical training.

Higher Initial Rating for the Type II Diabetes Mellitus

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  But in Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case with 
the veteran's "diabetes."  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as a "staged" rating.  Fenderson, 12 Vet. App. at 125-26.

The RO assigned an initial 20 percent rating for the 
veteran's then diagnosed diabetes under Diagnostic Code 7913.  
According to this code, a 10 percent rating is warranted when 
the condition is manageable by restricted diet only.  A 20 
percent rating is warranted when the condition requires 
insulin and restricted diet or oral hypoglycemic agent and 
restricted diet. A 40 percent rating is warranted when the 
condition requires insulin, restricted diet, and regulation 
of activities.  A 60 percent rating is warranted when the 
condition requires insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic 


care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when the condition requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119.

The criteria also provide that complications of the diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under this code.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).

As already explained, the medical evidence of record shows 
the veteran does not have diabetes mellitus, as the VA 
examiner designated to make this critical determination 
concluded the condition (that is, the initial belief the 
veteran had it) resolved when he was taken off Prednisone or 
his dosage minimized.  It was only because of that that he 
experienced the temporary elevation in his blood-sugar level, 
mistakenly leading to the erroneous provisional diagnosis of 
"diabetes," which since has been corrected and clarified.  
Thus, there are no symptoms on which to base an increase in 
his current rating of 20 percent.  38 C.F.R. §§ 4.1, 4.7.

And as to whether diabetes should remain service connected 
or, instead, get severed (see 38 C.F.R. §§ 3.105(d), 3.957), 
this is not an issue presently before the Board since it has 
not been considered in the first instance by the RO.  It is, 
however, directed to the RO's attention for any appropriate 
action.




ORDER

The claim for service connection for autoimmune hemolytic 
anemia, cold agglutinin, with headaches, aching and 
throbbing, including as secondary to service-connected type-
II diabetes mellitus due to herbicide exposure, is denied

The claim for service connection for peripheral neuropathy as 
secondary to 
service-connected type-II diabetes mellitus and herbicide 
exposure is denied.

The claim for an initial rating higher than 20 percent for 
type-II diabetes mellitus is denied.

The claim for service connection for bilateral hearing loss 
is denied.

However, the claim for service connection for bilateral 
tinnitus is granted.


REMAND

As set forth above, the veteran claimed entitlement to 
service connection for chloracne due to his presumed exposure 
to herbicides in Vietnam.  The RO, however, in addition to 
adjudicating the claim on that basis, also considered it as a 
claim for acne vulgaris.  His Report Of Physical Examination 
For Enlistment specifically noted "severe acne."  Thus, he 
is not presumed to have been in sound condition as concerns 
his skin when he entered active military service.  38 C.F.R. 
§ 3.304(b).  See also VAOPGCPREC 3-2003 (July 16, 2003).  
This, in turn, means the only possible basis for granting 
service connection for this pre-existing condition is by 
concluding it was aggravated during service beyond its 
natural progression.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Concerning this, his service medical records 
document his treatment with antibiotics for his acne while in 
the military.  



A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; see 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre-existing disorder is 
"noted" on entering service, in accordance with 38 U.S.C.A. § 
1153 the veteran has the burden of showing an increase in 
disability during service.  If the veteran meets that burden 
and shows that an increase in disability occurred, the burden 
then shifts to the government to show that any increase was 
due to the natural progress of the disease.  Wagner, 370 F.3d 
at 1096.

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The veteran, a friend, and his wife, state that his skin 
condition was much worse when he returned from service, as 
shown by large boils and the like, which would burst.  He 
also said he had to have them lanced while in the military.



On examination of the veteran's skin, the VA examiner 
observed no petechiae or signs of bruising active 
folliculitis around some hair follicles on different parts of 
his body, as well as old facial scarring from previous acne.  
He noted that the skin lesions were not associated with 
systemic disease.  The examiner diagnosed the veteran's 
claimed condition of chloracne as recurrent folliculitis - in 
remission.  For the claimed condition of acne vulgaris, he 
diagnosed old acne scars.  In the August 2006 addendum, 
however, the examiner went further.  He opined that 
the veteran's skin condition was aggravated more than a 
natural progression due to his exposure to chemicals during 
his military service.  He did not clearly distinguish whether 
he meant the old acne scars, the folliculitis, or both.  The 
RO rejected that part of the addendum on the basis that it 
was speculative.

The Board finds, however, that the RO should have referred 
the report back to the examiner for further clarification.  
The Board notes that the probable basis for the examiner's 
reference to the veteran's exposure was the veteran, as there 
is no evidence in the claims file as to what specific 
chemicals he may have been exposed to or to what degree.  The 
presumption goes no further than he was in fact exposed to a 
herbicide.  The veteran told the Agent Orange Registry 
examiner that he may have eaten food and drank water that had 
been sprayed with Agent Orange, which of course is 
speculation by the veteran or - at best, based on anecdotal 
evidence.

That said, a medical opinion may not be rejected solely on 
the rationale that it was based on history given by the 
claimant without first testing credibility of the history on 
which it was based.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  Plus, the Board sees that the diagnoses at 
the Agent Orange Registry Protocol included history of 
physical findings consistent with burnt-out chloracne.

As for his other claim for ear disease involving blockage 
and labyrinthitis, the veteran's service medical records 
contain a May 1976 entry to the effect that he presented 
with complaints of a bloody ear and loss of hearing.  
Objective physical examination revealed the right tympanic 
membrane to be red and inflamed, and there was "much 
blood."  The corpsman noted an impression of rule-out 
right perforated tympanic membrane (eardrum) or externa, and 
that the veteran was to be referred to a physician.  The 
service medical records reflect no documented follow-up to 
that treatment.

The examiner at the March 2003 Agent Orange Registry 
Protocol noted that examination of the veteran's ears 
revealed his tympanic membranes as intact and uninflamed, 
but also noted a 2-3 mm opacity medial to the left side of 
the tympanic membrane posteriorly.  At the June 2003 VA ear 
disease examination, the examiner noted that examination 
showed the veteran's ear canals, tympanic membranes, middle 
ears, and mastoids appeared normal, as also was his movement 
with the Valsalva maneuver.  The examiner also noted that 
the veteran's Romberg sign was questionably positive, and 
the Rinne's test was positive in the right ear but 
questionable in the left ear.  The examiner noted that no 
infection was detected at the examination, but that the 
veteran had mild symptoms of labyrinthitis function.  
Parenthetically, the Board notes that labyrinthitis is 
inflammation of the internal ear, sometimes accompanied by 
vertigo and deafness.  It also can be a synonym of 
otitis interna.  Steadman's Medical Dictionary, p. 957, 27th 
Edition (2000).  The examiner rendered no opinion as to any 
causal relationship between the clinical findings and the 
symptoms documented in the service medical records in 1976.

In his Substantive Appeal, the veteran asserted that his VA 
physician had treated him for similar ear symptomatology in 
March or April 2006.  The claims file has VA outpatient 
records up through May 2006, and they do not reflect any 
treatment for ear complaints.  They do, however, reflect 
that, in September 2005, examination of his ears revealed 
white debris with an erythematous tympanic membrane in the 
left external auditory canal and an erythematous membrane on 
the right.  He was prescribed Amoxicillin and Cortisporin 
ear drops.



Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Send the veteran a VCAA Dingess/Hartman 
notice letter pertaining specifically to his 
claim for service connection for a skin 
disorder, to include as due to aggravation 
of a 
pre-existing condition.

2.  Refer the claims file to the fee-basis 
examiner for clarification of his 2006 
opinion that the veteran's skin disorder was 
aggravated beyond natural progression due to 
his exposure to chemicals in active service.  
Request the examiner to explain the basis 
for his observation that the veteran was in 
fact exposed to chemicals during his active 
service and the basis for it.  Also ask the 
examiner to clarify as to whether his 2006 
opinion applied to the veteran's old acne 
scars, his current disorder of folliculitis, 
or both?  And ask the examiner to comment on 
the findings of the March 2003 Agent Orange 
Registry Protocal to the effect that the 
veteran's history was consistent with burnt-
out chloracne.

Ask the examiner to render an opinion, based 
on his comprehensive review of the claims 
file, to include the service medical 
records, as to whether it is at least as 
likely as not (probability of at least 50 
percent) that the veteran's noted pre-
existing acne vulgaris was aggravated 
during service beyond its natural 
progression.

The examiner should also opine whether it is 
at least as likely as not (probability of at 
least 50 percent) that the veteran's 
currently diagnosed skin disorder of 
folliculitis is related to his active 
military service.

All opinions should be fully explained and 
the rationale provided.  If no opinion can 
be rendered, without resorting to pure 
speculation, explain why this is not 
possible.

If, for whatever reason, it is not possible 
to have that same fee-basis examiner comment 
further, then obtain a medical opinion from 
another examiner equally qualified to make 
this important determination.  (Note:  if 
this latter situation arises, this may 
require having the veteran reexamined.)  
It is absolutely imperative that the VA 
examiner, whoever designated, has access to 
and reviews the claims file for the 
veteran's pertinent medical history.

3.  Also refer the claims file to the 
examiner who conducted the June 2003 ear 
disease examination.  Request the examiner 
to render an opinion as to whether it is at 
least as likely as not (probability of at 
least 50 percent) that the labyrinthitis 
noted at the 2003 examination or the 
symptomatology noted and treated in 
September 2005 is causally related to the 
ear pathology documented in the service 
medical records in May 1976.  Any opinion 
should be fully explained and the rationale 
provided.  If no opinion can be rendered, 
without resorting to pure speculation, 
explain why this is not possible.

If, for whatever reason, it is not possible 
to have that same ear examiner comment 
further, then obtain a medical opinion from 
another examiner equally qualified to make 
this important determination.  (Note:  if 
this latter situation arises, this may 
require having the veteran reexamined.)  
It is absolutely imperative that the VA 
examiner, whoever designated, has access to 
and reviews the claims folder for the 
veteran's pertinent medical history.
 
4.  Then readjudicate the veteran's 
remaining claims in light of any additional 
evidence obtained.  If either claim is not 
granted to his satisfaction, prepare an SSOC 
and send it to him and his representative.  
Give them time to respond before returning 
the case to the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify him if further action is 
required.  He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


